DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 8/4/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-6, 8-9, and 11-17 are pending.
Claims 7 and 10 are cancelled.
Claims 6 and 8 are withdrawn.
Claims 16-17 are new.
Claim 1 is currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, the limitations “wherein the first protrusion does not contact the second protrusion” and “the third protrusion does not contact the fourth protrusion” is considered to be new matter. Particularly, the full breadth of the word “contact” is not supported by the disclosure, which appears to limit the scope of the word “contact” to “direct physical contact”. The Examiner asserts that the first/second protrusions and third/fourth protrusions, respectively, would be in constant thermal contact with each other, thus rendering the above limitations new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitations “wherein the first protrusion does not contact the second protrusion” and “the third protrusion does not contact the fourth protrusion” are considered to be indefinite claim language in light of the disclosure as a whole. Particularly, the disclosure appears to teach wherein the first/second protrusions and third/fourth protrusions, respectively, would be in constant thermal contact with each other. As such, the “does not contact” portions of the claim render the scope of the claim indefinite.
In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “wherein the first protrusion does not directly physically contact the second protrusion, and the third protrusion does not directly physically contact the fourth protrusion.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834) in view of Mabuchi (US Patent 6,092,486), Benjamin (US Patent 5,820,723), Collins (US Patent 6,063,233), and Lien (US Patent 4,372,565). 
Regarding claim 1, Horimizu teaches a substrate processing apparatus (C3, L63 and Fig. 1, processing apparatus #1) comprising: 
an inner wall (C5, L10 and Fig. 1, inner wall #40) formed of a heat conductive material (C6, L12-21: inner wall #40 formed of ceramic material or ceramic coated material, such as yttrium oxide or aluminum oxide- Examiner notes all materials are heat conductive in some capacity). 

Horimizu does not teach a quartz liner that covers the inner wall; a first gap formed between the inner wall and the quartz liner, the first gap being filled with a first heat conductive medium; a first sealing member provided between the inner wall and the quartz liner, to seal the first gap: and a cooling unit that cools the inner wall, wherein an outer circumferential surface of the quartz liner includes a first protrusion: an inner circumferential surface of the inner wall includes a second protrusion; and the first sealing member is disposed between the first protrusion and the second protrusion, wherein the outer circumferential surface of the quartz liner includes a third protrusion: the inner circumferential surface of the inner wall includes a fourth protrusion: and a second sealing member is disposed between the third protrusion and the fourth protrusion. and wherein the second protrusion and the fourth protrusion are disposed between the first protrusion and the third protrusion.
However, Mabuchi teaches a liner (Mabuchi – C5, L20 and Fig. 4, inner side wall #11a) that covers an inner wall (Mabuchi – Fig. 4, outer side wall #11b); a first gap formed between the inner wall and the liner (Mabuchi - C5, L44 and Fig. 4, space #28), the first gap being filled with a first heat conductive medium (Mabuchi – C5, L45 and Fig. 4, cooling gas e.g. N2 provided through #30a); a first sealing member provided between the inner wall and the liner, to seal the first gap (Mabuchi – C5, L37 and Fig. 4, O-ring #24); wherein an outer circumferential surface of the liner includes a first protrusion (Mabuchi – Fig. 4, protrusion to the left of #24); an inner circumferential surface of the inner wall includes a second protrusion (Fig. 4, portion of #21 extending outward from #11b); and the first sealing member is disposed between the first protrusion and the second protrusion (Fig. 4, #24 between two portions as identified immediately prior), wherein the outer circumferential surface of the liner includes a third protrusion (Fig. 4, lower protrusion contacting #25); the inner circumferential surface of the inner wall includes a fourth protrusion (Mabuchi – Fig. 4, protruding portion of #11 contacting #26); and a second sealing member is disposed between the third protrusion and the fourth protrusion (Mabuchi – C5, L37 and Fig. 4, O-ring #26).
Horimizu and Mabuchi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Horimizu apparatus to comprise the liner assembly of Mabuchi in order to allow for efficient and stable temperature control of the liner while isolating the temperature of the outer wall, which results in improved maintainability of the apparatus (Mabuchi – C3, L61-C4, L3, addressing the problems as set forth in C2, L38-57).

Modified Horimizu does not explicitly teach wherein the liner comprises quartz (although the Examiner notes Mabuchi teaches an oxide coating for the member #11a – C5, L18-28, where quartz is silicon dioxide).
	However, Benjamin teaches wherein a liner can comprise quartz (Benjamin – C12, L9-13: liner can comprise any vacuum/process compatible material such as quartz).
	Modified Horimizu and Benjamin both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the liner as taught by modified Horimizu (particularly, Mabuchi) to comprise quartz, since Benjamin teaches that such a material is suitable for plasma apparatus liners according to vacuum/process conditions (Benjamin – C12, L9-13). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Modified Horimizu does not teach a cooling unit that cools the inner wall.
However, Collins teaches a cooling unit that cools an inner wall (Collins – C23, L22 and Fig. 24, coolant pump #1230 with cold plate #1210 and coolant jacket #1220).
Modified Horimizu and Collins both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Horimizu apparatus to include the cooling unit of Collins in order to improve thermal conductivity across chamber components, improve automated temperature control of said components (Collins – C24, L14-23).

Modified Horimizu does not teach wherein the second protrusion and the fourth protrusion are disposed between the first protrusion and the third protrusion (Mabuchi teaches the opposite- where 1 and 3 are disposed between 2 and 4).
	However, Lien teaches wherein the second protrusion and the fourth protrusion are disposed between the first protrusion and the third protrusion (Lien – Fig. 1, sealing shoulders #26 provided between sealing shoulders #24).
Modified Horimizu and Lien both teach vacuum apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the seal structure of modified Horimizu (particularly, Mabuchi) to comprise that of Lien in order to prevent passage of gas through the seal (Lien – C4, L4-9).

Regarding claim 2, Horimizu does not teach the added limitations of the claim.
However, Mabuchi teaches wherein the first heat conductive medium is gas (Mabuchi – C5, L45: cooling gas e.g. N2); and the substrate processing apparatus further comprises a supply line configured to supply the gas to the first gap (Mabuchi – C5, L45 and Fig. 4, gas feed duct #30a).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Horimizu apparatus to comprise the liner assembly of Mabuchi in order to allow for efficient and stable temperature control of the liner while isolating the temperature of the outer wall, which results in improved maintainability of the apparatus (Mabuchi – C3, L61-C4, L3, addressing the problems as set forth in C2, L38-57).

Regarding claim 11, Horimizu does not teach the added limitations of the claim.
However, Mabuchi teaches wherein, when seen from the first gap (Mabuchi - C5, L44 and Fig. 4, space #28), the first protrusion (Mabuchi – Fig. 4, protrusion to the left of #24) is disposed outside the second protrusion (Fig. 4, portion of #21 extending outward from #11b; the two protrusions are separate bodies, thus the first protrusion is not inside the second protrusion).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Horimizu apparatus to comprise the liner assembly of Mabuchi in order to allow for efficient and stable temperature control of the liner while isolating the temperature of the outer wall, which results in improved maintainability of the apparatus (Mabuchi – C3, L61-C4, L3, addressing the problems as set forth in C2, L38-57).

Regarding claim 14, Horimizu modified by Mabuchi does not teach wherein the inner wall is a deposition shield formed of a metal (emphasis added to show distinguishing feature, as any surface in a chamber can reasonably be considered a “deposition shield”).
However, Benjamin teaches wherein a liner can comprise a metal (Benjamin – C12, L9-13: liner can comprise any vacuum/process compatible material such as aluminum).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the inner wall as taught by modified Horimizu to comprise a metal, since Benjamin teaches that such a material is suitable for plasma apparatus liners according to vacuum/process conditions (Benjamin – C12, L9-13). 
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 15, Horimizu teaches wherein the inner wall is an inner wall of a chamber (Horimizu – Fig. 1, inner wall #40 forms an interior wall of chamber #10).

Regarding claim 16, Horimizu modified by Mabuchi does not teach wherein the inner wall is a deposition shield formed of aluminum (emphasis added to show distinguishing feature, as any surface in a chamber can reasonably be considered a “deposition shield”).
However, Benjamin teaches wherein a liner can comprise a metal (Benjamin – C12, L9-13: liner can comprise any vacuum/process compatible material such as aluminum).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the inner wall as taught by modified Horimizu to comprise a metal, since Benjamin teaches that such a material is suitable for plasma apparatus liners according to vacuum/process conditions (Benjamin – C12, L9-13). 
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Regarding claim 17, Horimizu does not teach the added limitations of the claim. However, Mabuchi.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834), Mabuchi (US Patent 6,092,486), Benjamin (US Patent 5,820,723), Collins (US Patent 6,063,233), and Lien (US Patent 4,372,565), as applied to claims 1-2, 11, and 14-17 above, further in view of Ikeda (US Patent 6,532,796).
The limitations of claims 1-2, 11, and 14-17 are set forth above.
Regarding claim 3, modified Horimizu does not teach a pressure detector configured to detect pressure of the gas filled in the first gap.
However, Ikeda teaches a pressure detector configured to detect pressure of a gas filled in a first gap (Ikeda – C7, L18-32 and Fig. 2, pressure gauge #49 detects pressure of He gas supplied to space between substrate #19 and stage #18, see also Fig. 1).
Modified Horimizu and Ikeda both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Horimizu apparatus to include the pressure detector of Ikeda in order to allow for control over supplied He gas pressure/flow rates in accordance with a detected pressure (Ikeda – C7, L18-32).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834), Mabuchi (US Patent 6,092,486), Benjamin (US Patent 5,820,723), and Collins (US Patent 6,063,233), as applied to claims 1-2, 11, and 14-17 above, further in view of Sasagawa (US Pub. 2013/0026136).
The limitations of claims 1-2, 11, and 14-17 are set forth above.
Regarding claim 4, modified Horimizu does not teach wherein an outer circumferential surface of the quartz liner is rougher than an inner circumferential surface of the quartz liner.
While Sasagawa does not teach wherein an outer circumferential surface of the quartz liner is rougher than an inner circumferential surface of the quartz liner, Sasagawa does teach that liner roughness is a result effective variable. Specifically, that one of more surfaces of a liner plate are roughened to a specific roughness in order to balance between preventing film flaking and moisture absorption/pumping speed (Sasagawa – [0091], discussing the liner plate #241 of Fig. 10A).
Modified Horimizu and Sasagawa both teach substrate processing apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the outer/inner surfaces of the quartz liner of modified Horimizu through routine experimentation in order to balance between preventing film flaking and moisture absorption/pumping speed (Sasagawa – [0091], discussing the liner plate #241 of Fig. 10A). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 5, modified Horimizu does not teach wherein an inner circumferential surface of the inner wall is rougher than an outer circumferential surface of the inner wall.
While Sasagawa does not teach wherein an inner circumferential surface of the inner wall is rougher than an outer circumferential surface of the inner wall, Sasagawa does teach that liner roughness is a result effective variable. Specifically, that one of more surfaces of a liner plate are roughened to a specific roughness in order to balance between preventing film flaking and moisture absorption/pumping speed (Sasagawa – [0091], discussing the liner plate #241 of Fig. 10A).
Modified Horimizu and Sasagawa both teach substrate processing apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the outer/inner surfaces of the inner wall of modified Horimizu through routine experimentation in order to balance between preventing film flaking and moisture absorption/pumping speed (Sasagawa – [0091], discussing the liner plate #241 of Fig. 10A). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834), Mabuchi (US Patent 6,092,486), Benjamin (US Patent 5,820,723), Collins (US Patent 6,063,233), and Lien (US Patent 4,372,565), as applied to claims 1-2, 11, and 14-17 above, further in view of Ota (JP-2004-296553, using the attached machine translation).
The limitations of claims 1-2, 11, and 14-17 are set forth above.
Regarding claim 9, modified Horimizu does not teach wherein a distance between the inner wall and the quartz liner is greater than or equal to 0.2 mm and less than or equal to 3.0 mm.
However, Ota teaches wherein a distance between two adjacent surfaces of a plasma processing chamber should be between 0.01 mm to 1 mm (Ota – pg. 3, par. 2, lines 5-10).
Modified Horimizu and Ota both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the distance between the inner wall and the quartz liner of modified Horimizu to between 0.01 mm and 1 mm in order to more reliably suppress plasma arcing between the adjacent members (Ota – pg. 3, par. 2, lines 8-10).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834), Mabuchi (US Patent 6,092,486), Benjamin (US Patent 5,820,723), Collins (US Patent 6,063,233), and Lien (US Patent 4,372,565), as applied to claims 1-2, 11, and 14-17 above, further in view of Hirose (US Pub. 2004/0149214).
The limitations of claims 1-2, 11, and 14-17 are set forth above.
Regarding claim 12, modified Horimizu does not teach a shutter configured to occlude an opening provided in the inner wall and the quartz liner nor an axial member that supports the shutter, wherein the shutter includes a first valve body, wherein the first valve body abuts the inner wall.
However, Hirose teaches a shutter configured to occlude an opening provided in an inner wall/liner (Hirose – [0055] and Figs. 6-7, shutter #49 occludes an opening provided in the fixed deposit shield #50) and an axial member that supports the shutter (Hirose – [0058] and Figs. 6-7, driving shaft #51), wherein the shutter includes a first valve body (Hirose – [0055] and Figs. 6-7, body of shutter #49), wherein the first valve body abuts the inner wall (Hirose – Fig. 6-7).
Modified Horimizu and Hirose both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Horimizu apparatus (particularly, the inner wall) to comprise the shutter of Hirose in order to allow for introduction of a substrate through a deposit shield (Hirose – [0058]) to be closed in order to decrease plasma disturbance and ensure uniform processing (Hirose – [0067]).

Modified Horimizu does not teach wherein the shutter includes a second valve body formed of a heat conductive material, a second gap formed between the first valve body and the second valve body, the second gap being filled with a second heat conductive medium, and a second sealing member provided between the first valve body and the second valve body to seal the second gap.
However, Mabuchi teaches a second valve (Mabuchi – C5, L20 and Fig. 4, inner side wall #11a) body formed of a heat conductive material (Mabuchi – C5, L22: aluminum), a second gap formed between the first valve body and the second valve body (Mabuchi - C5, L44 and Fig. 4, space #28), the second gap being filled with a second heat conductive medium (Mabuchi – C5, L45 and Fig. 4, cooling gas e.g. N2 provided through #30a), and a second sealing member provided between the first valve body and the second valve body to seal the second gap (Mabuchi – C5, L37 and Fig. 4, O-ring #24).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Horimizu apparatus to comprise the liner assembly of Mabuchi in order to allow for efficient and stable temperature control of the liner while isolating the temperature of the outer wall, which results in improved maintainability of the apparatus (Mabuchi – C3, L61-C4, L3, addressing the problems as set forth in C2, L38-57). For clarity, the Examiner notes Mabuchi would add an additional member to the inner wall of Horimizu and the valve body of Hirose to meet the limitations above as a combination.

Modified Horimizu does not teach wherein the first valve body is formed of quartz.
However, Benjamin teaches wherein a liner is formed of quartz (Benjamin – C12, L9-13: liner can comprise any vacuum/process compatible material such as quartz).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first valve body as taught by modified Horimizu (particularly, Hirose and Mabuchi) to comprise quartz, since Benjamin teaches that such a material is suitable for plasma apparatus liners according to vacuum/process conditions (Benjamin – C12, L9-13). Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horimizu (US Patent 7,708,834), Mabuchi (US Patent 6,092,486), Benjamin (US Patent 5,820,723), Collins (US Patent 6,063,233), Lien (US Patent 4,372,565), and Hirose (US Pub. 2004/0149214), as applied to claim 12 above, further in view of Gurary (US Patent 7,276,124).
The limitations of claim 12 are set forth above.
Regarding claim 13, modified Horimizu does not teach wherein the second heat conductive medium is supplied via the axial member.
However, Gurary teaches wherein a heat conductive medium is supplied (to a shutter structure) via an axial member (Gurary – C6, L46-67 and Fig. 3A, shutter #148 supported by tubing #152, which supplies cooling fluid).
Modified Horimizu and Gurary both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the shutter as taught by modified Horimizu (particularly, Hirose and Mabuchi) with the axial member supplied conductive medium of Gurary in order to provide fluid in order to maintain the desired temperature of the shutter (Gurary – C6, L52-59).

Response to Arguments
Applicant has cancelled claim 7, thus the objection to the Drawings is withdrawn.

Applicant’s arguments with respect to claim 1 (and claims dependent thereon) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, the Examiner no longer relies upon the Rasheed reference as argued by the Applicant, but instead relies upon the Mabuchi reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718